IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     May 13, 2002 Session

    IN RE: MADELAINE SIERRA REDMAN, RAY H. BOWEN, JR., and
           MARTHA L. BOWEN v. NATHAN SCOTT REDMAN

                      Appeal from the Circuit Court for Hawkins County
                                          No. 9578

                                      FILED JULY 22, 2002

                                 No. E2001-02730-COA-R3-CV




CHARLES D. SUSANO, JR., J., concurring.



        I concur in Judge Franks’ opinion. In doing so, I note the correctness of Judge Franks’
statement that “[t]he father does not argue that the statute [i.e., T.C.A. §§ 36-6-306 and -307] relied
upon by the Trial Court is unconstitutional.” The record is clear that the Attorney General was not
put on notice of a constitutional challenge. See Tenn. R. Civ. P. 24.04. In concurring in the majority
opinion, I adhere to the thoughts expressed by me in Dugan v. Myers, C/A No. E2001-00281-COA-
R3-JV, 2001 Tenn. App. LEXIS 716 (Tenn. Ct. App. E.S., filed September 24, 2001) (Susano, J.,
concurring), no perm. app. requested, and Terry v. Botts, C/A No. E2000-01288-COA-R3-CV, 2001
Tenn. App. LEXIS 103 (Tenn. Ct. App. E.S., filed February 22, 2001) (Susano, J., concurring), no
perm. app. requested.




                                                       ___________________________________
                                                       CHARLES D. SUSANO, JR., JUDGE